Citation Nr: 1516548	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  12-10 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a 100 percent schedular evaluation for posttraumatic stress disorder (PTSD) prior to May 25, 2007.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to September 1968; he served in Vietnam and was awarded the Purple Heart, the Bronze Star with V Device, and the Combat Medical Badge.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of January 2009 rating decisions of the Department of Veterans Affairs (VA) regional office in Houston, Texas (RO).  
The Veteran, who was notified in a VA letter dated in January 2015 of a personal hearing scheduled with a member of the Board sitting at Central Office in March 2015, failed to appear for the hearing without explanation.  Consequently, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.702(d) (2014).


FINDINGS OF FACT

1.  A January 2005 rating decision granted entitlement to service connection for PTSD and assigned a 30 percent rating effective February 6, 2004.

2.  A September 2005 rating decision granted entitlement to a 50 percent rating for PTSD, effective June 23, 2005; the Veteran was notified of this decision later in September 2005 and he did not timely appeal.  

3.  A claim for an increased rating for PTSD was received by VA on January 18, 2007, and the claim was initially denied by rating decision in April 2007; a notice of disagreement was received from the Veteran in September 2007.

4.  An October 2007 rating decision granted a 100 percent rating for PTSD effective May 25, 2007. 

5.  It is factually ascertainable that the Veteran's PTSD was manifested by total occupational and social impairment on August 14, 2005.


CONCLUSION OF LAW

The criteria for an effective date of January 18, 2007 for the grant of a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400(o) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in November 2008, prior to adjudication, which informed him of the requirements related to effective dates.  

In accordance with the requirements of VCAA, the November 2008 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims file after the November 2008 letter.  

VCAA normally requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board concludes an examination is not necessary in connection with this earlier effective date claim, because the examination could not show evidence of the Veteran's past disability.

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his July 2011 RO hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Decision Review Officer (DRO) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Although the Veteran's testimony at his July 2011 hearing was not always on point, as his testimony included references to his combat experiences in Vietnam rather than to the date of claim and the date of evidence of increase in symptomatology, he did refer to time limits for filing (page 3 of transcript) and one of the witnesses at the hearing noted (on page 23) that the DRO had referred at the beginning of the hearing to the importance of the original date of application for benefits.  Consequently, there is evidence that the Veteran had actual knowledge of the elements necessary to substantiate his claim for an earlier effective date for a 100 percent rating for PTSD.  Therefore, the Board finds that, consistent with Bryant, the DRO essentially complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claim

The Veteran has contended, including at his July 2011 RO hearing, that an effective date prior to May 25, 2007 is warranted for the grant of a 100 percent rating for PTSD because he has had severe PTSD for a number of years prior to May 2007.

Generally, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1) (2014).  A claim is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits." 38 C.F.R. § 3.155(a) (2014).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits, and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 C.F.R. 
§ 3.400(o)(2).  Under those circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  Otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2014).  The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Thus, three possible dates may be assigned depending on the facts of a case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2) ); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2) ).

Harper, 10 Vet. App. at 126.

Service connection for PTSD was initially granted by rating decision in January 2005, and a 30 percent rating was assigned effective February 6, 2004.  A September 2005 rating decision granted entitlement to a 50 percent rating for PTSD effective June 23, 2005; the Veteran was notified of this decision later in September 2005 and he did not timely appeal.  A claim for an increased rating for PTSD was received by VA on January 18, 2007, and the claim was initially denied by rating decision in April 2007; the Board construes a September 2007 statement from the Veteran, in which he refers to a 100 percent rating for PTSD, to be a notice of disagreement to the denial of an increased rating.  An October 2007 rating decision granted a 100 percent rating for PTSD effective May 25, 2007.  The Veteran was notified of the grant by letter dated October 31, 2007; and a notice of disagreement to the effective date of the 100 percent rating was received by VA on October 20, 2008, which is within a year of the October 2007 letter.  Because an October 2011 Statement of the Case was mailed to the wrong address, a Supplemental Statement of the Case was sent to the Veteran in February 2012; a timely appeal was received by VA in April 2012.

According to an August 14, 2005 statement from a VA psychiatrist who had treated the Veteran's PTSD for several years and had treated Veterans for 30 years, the Veteran was one of the most highly deserving of a 100 percent disability rating because his account of his history and his psychiatric difficulties appeared to be truthful.  VA treatment records dated on May 25, 2007 from the same VA psychiatrist list the Veteran's multiple psychiatric symptoms, including delusional thinking and severe anxiety; and the examiner noted that he was unclear as to why the Veteran had not been granted a 100 percent schedular rating for his PTSD.
Based on the foregoing evidence, the Board finds that it is factually ascertainable that the Veteran's PTSD warranted a 100 percent rating on August 14, 2005, when the evidence showed that the Veteran's PTSD was manifested by total occupational and social impairment.  Therefore, the exception provided for in 38 C.F.R. 
§ 3.400(o)(2) applies in this case.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).  As the date that entitlement to a 100 percent rating for PTSD arose precedes the claim by more than a year, the date that the claim was received is the proper effective date.  Id. 


As such, the proper effective date for the grant of a 100 percent rating for PTSD is January 18, 2007, the date of claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1),(2).

The Board has carefully considered the applicability of the benefit-of-the-double doctrine.  However, the preponderance of the evidence is against assigning an effective prior to January 18, 2007.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 54.


ORDER

An effective date of January 18, 2007, for the grant of a 100 percent rating for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


